Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 1 of 20




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OKLAHOMA

   DEBORAH YOUNG, as Special Administrator )
   of the Estate of Gwendolyn Young, deceased, )
                                               )
                       Plaintiff,              )
                                               )            Case No. 13-CV-315-JED-JFJ
   v.                                          )
                                               )
   STANLEY GLANZ, et al.,                      )
                                               )
                       Defendants.             )


                                   OPINION AND ORDER

          Before the Court are the defendants’ summary judgment motions as to the claims of

   plaintiff Deborah Young. (See Doc. 466, 468, 469). The plaintiff responded (Doc. 493,

   491, 492), and the defendants replied (Doc. 501, 500, 498). The Court has also considered

   supplemental briefs (Doc. 505, 516, 519, 520) on the summary judgment motions.

   I.     Background

          Gwendolyn Young was detained in the David L. Moss Criminal Justice Center (the

   Jail) from October 16, 2012 until February 8, 2013, when she was found dead in her cell.

   During her time at the Jail, Ms. Young notified staff that she was diabetic, had a history of

   stroke, hypertension, and urinary tract infections. About a week before her death, Ms.

   Young began complaining of stomach pain and vomiting. On January 28, 2013, her blood

   pressure was taken and was low, at 99/71. The next day, a nurse noted that Ms. Young had

   refused her food tray because it upset her stomach. Ms. Young continued to report stomach

   pain on February 3, 2013. The following day, her blood pressure was very low, at 80/64,
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 2 of 20




   with a fast heart rate of 106. Ms. Young reported stomach pain for the third day in a row

   on February 5, 2013, she refused her medications, and she indicated that the pain was

   worsening.

          In the early afternoon of February 6, 2013, Ms. Young reported that she had been

   throwing up blood. Jail staff reportedly looked at some vomit in the cell, and commented

   that there was “not enough blood” and that the vomit looked like Kool-Aid. Ms. Young

   refused her medication again later that afternoon. On the morning of February 7, detention

   staff reported to nursing staff that Ms. Young had not eaten for three days and had

   complained of vomiting blood for three days. No medical care was provided in response,

   and no physical examination or vital signs were recorded.

          Ms. Young continued to report illness, weakness, and vomiting on the evening of

   February 7, 2013. Just before midnight, housing Sergeant Byrd was called to Young’s cell

   and was informed by a detention officer that Ms. Young “ha[d] not eaten or drank anything

   in three days” and that she had “been throwing up everything.” Byrd took Young to the

   medical unit. The nurse told Byrd that Ms. Young likely had the flu, but instructed Byrd

   to take Ms. Young back to the housing unit without any treatment.

          At approximately 6:48 a.m. on February 8, 2013, Ms. Young banged on the glass of

   her cell and reported that she was having difficulty breathing. A few minutes later, a nurse

   arrived, and Ms. Young told her that she wanted to go to the hospital. The nurse replied

   that she was “o.k.” and did not need to go to the hospital. The nurse told Ms. Young to

   take her medications, and then left her in her cell. Within a few minutes, a detention officer

   found Ms. Young on the floor of her cell. The detention officer called a medical emergency.

                                                 2
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 3 of 20




   Sergeant Byrd and three nurses responded. Byrd informed one of the nurses that Ms.

   Young had not eaten or drank anything for three days because she could not keep anything

   down and kept vomiting. The nurse noted that Young also had not been taking her

   medications. Byrd told the nurse that “something is wrong with inmate Young beside her

   not taking her medication.” Byrd later testified that it was “obvious” that something was

   wrong with Ms. Young.

          Another detention officer, Corrie King, observed that Ms. Young was not

   responding to nurses’ questions and did not move off of the floor to the gurney. A nurse

   then grabbed Ms. Young’s arms and started to drag her across the floor of the cell. At

   approximately 7:05 a.m., Ms. Young collapsed after nurses attempted to lift her off the

   floor onto her feet. She also fell to the ground while waiting for medical staff to lower the

   stretcher. Ms. Young was subsequently placed on the gurney and taken to the medical unit.

   Medical staff determined that Ms. Young should take Prilosec 20 mg. Ms. Young was

   returned to her cell at around 8:05 a.m. At the time she was taken to her cell, she appeared

   incoherent and was not responsive. Corporal D’Souza was concerned that something was

   wrong with Ms. Young, but deferred to higher ranking officers that she was not going to

   the hospital.

          Detention Officer Aaron Sherman also observed that Ms. Young was not talking or

   complying with directives. D’Souza and another detention officer assisted in moving Ms.

   Young from the gurney to her bunk, and Ms. Young was then left in her cell at around 8:16




                                                3
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 4 of 20




   a.m.1 It does not appear that medical staff checked on Ms. Young in her cell from 8:16

   until 10:03 a.m., when she was found in her cell unresponsive, with no pulse or respirations.

   The Jail Medical Director, Dr. Adusei, noted that she had “already expired” by the time he

   entered her cell.

          The plaintiff filed this action, asserting claims under state law and 42 U.S.C. § 1983,

   alleging that Dr. Adusei, CHC, and former Sheriff Stanley Glanz were deliberately

   indifferent to Ms. Young’s serious medical needs. The defendants move for summary

   judgment.

   II.    Summary Judgment Standards

          Summary judgment is appropriate “if the movant shows that there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

   Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). “[S]ummary judgment will not lie if the

   dispute about a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable

   jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. The

   courts thus must determine “whether the evidence presents a sufficient disagreement to

   require submission to a jury or whether it is so one-sided that one party must prevail as a

   matter of law.” Id. at 251-52. The non-movant’s evidence is taken as true, and all



   1
          There is video from various angles showing the time that Ms. Young was outside of
   her cell and taken to the medical unit. (See Doc. 491-14). The Court has reviewed the
   video. The video shows Ms. Young’s fall in the hallway while waiting to be put on the
   gurney. In addition, Ms. Young appeared to show serious discomfort while in the medical
   unit, with an elevated respiratory rate, and she appeared to have difficulty walking.
                                                 4
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 5 of 20




   justifiable and reasonable inferences are to be drawn in the non-movant’s favor. Id. at 255.

   The court may not weigh the evidence and may not credit the evidence of the party seeking

   summary judgment and ignore evidence offered by the non-movant. Tolan v. Cotton, 572

   U.S. 650, 656-57 (2014) (per curiam). Instead, the court must view the evidence in the

   light most favorable to the non-moving party. Id. at 657.

   III.     Discussion

            A.     Deliberate Indifference under § 1983

            Claims under 42 U.S.C. § 1983 based upon a failure to provide medical care for

   serious medical needs of inmates are judged under the “deliberate indifference to serious

   medical needs” test of Estelle v. Gamble, 429 U.S. 97 (1976). As explained by the Supreme

   Court:

                    The [Eighth] Amendment embodies “broad and idealistic concepts of
            dignity, civilized standards, humanity, and decency . . . against which we
            must evaluate penal measures. . . . These elementary principles establish the
            government's obligation to provide medical care for those whom it is
            punishing by incarceration. An inmate must rely on prison authorities to treat
            his medical needs; if the authorities fail to do so, those needs will not be met.
            In the worst cases, such a failure may actually produce physical “torture or a
            lingering death,” . . . the evils of most immediate concern to the drafters of
            the Amendment. In less serious cases, denial of medical care may result in
            pain and suffering which no one suggests would serve any penological
            purpose. The infliction of such unnecessary suffering is inconsistent with
            contemporary standards of decency as manifested in modern legislation
            codifying the common-law view that “it is but just that the public be required
            to care for the prisoner, who cannot by reason of the deprivation of his liberty,
            care for himself.”

                   We therefore conclude that deliberate indifference to serious medical
            needs of prisoners constitutes the “unnecessary and wanton infliction of
            pain,” . . . proscribed by the Eighth Amendment. This is true whether the
            indifference is manifested by prison doctors in their response to the prisoner's
            needs or by prison guards in intentionally denying or delaying access to

                                                   5
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 6 of 20




          medical care or intentionally interfering with the treatment once prescribed.
          Regardless of how evidenced, deliberate indifference to a prisoner's serious
          illness or injury states a cause of action under § 1983.

   429 U.S. at 102-05 (internal citations and footnotes omitted); see also Al-Turki v. Robinson,

   762 F.3d 1188, 1192 (10th Cir. 2014) (“[T]he Eight Amendment’s prohibition against cruel

   and unusual punishment extends to the unnecessary and wanton infliction of pain caused

   by prison officials’ deliberate indifference to serious medical needs of prisoners.”).

          Prison officials violate an inmate’s constitutional rights where the officials “prevent

   an inmate from receiving treatment or deny him access to medical personnel capable of

   evaluating the need for treatment.” Sealock v. Colorado, 218 F.3d 1205, 1211 (10th Cir.

   2000). A delay in medical care also “constitutes an Eighth Amendment violation where

   the plaintiff can show the delay resulted in substantial harm.” Mata v. Saiz, 427 F.3d 745,

   751 (10th Cir. 2005).

          These principles “appl[y] to pretrial detainees through the due process clause of the

   Fourteenth Amendment.” Howard v. Dickerson, 34 F.3d 978, 980 (10th Cir. 1994).

   Deliberate indifference is defined as something more than mere negligence; it requires

   knowing and disregarding an excessive risk to inmate health or safety. Farmer v. Brennan,

   511 U.S. 825, 837 (1994). Deliberate indifference has both objective and subjective

   components. Wilson v. Seiter, 501 U.S. 294, 298-99 (1991).

                        Objective Component

          The objective component is met if the harm suffered is sufficiently serious. Id. at

   298. “A medical need is serious if it is ‘one that has been diagnosed by a physician as

   mandating treatment or is one that is so obvious that even a lay person would easily

                                                 6
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 7 of 20




   recognize the necessity for a doctor’s attention.’” Ramos v. Lamm, 639 F.3d 559, 575 (10th

   Cir. 1980); see also Al-Turki, 762 F.3d at 1192-93; Olsen v. Layton Hills Mall, 312 F.3d

   1304, 1315 (10th Cir. 2002).

          The Tenth Circuit has “held that ‘death [is], without doubt, sufficiently serious to

   meet the objective component.” Burke v. Regalado, 935 F.3d 960, 992 (10th Cir. 2019)

   (quoting Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009)). Because Ms. Young

   died, the evidence plainly supports the objective component. In addition, a reasonable jury

   could find upon the record evidence that Ms. Young experienced severe pain for days

   without being taken to a hospital or receiving proper treatment, and such evidence also

   independently provides support for the objective element. “When the pain experienced

   during [a] delay [in medical care] is substantial, the prisoner ‘sufficiently establishes the

   objective element of the deliberate indifference test.’” Kikumura v. Osagie, 461 F.3d 1269,

   1292 (10th Cir. 2006) (quoting Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000)).

   Numerous types of ailments and pain have been considered sufficiently serious medical

   conditions within the Estelle framework. See Self v. Crum, 439 F.3d 1227, 1232 (10th Cir.

   2006) (chest pain); Mata, 427 F.3d at 752-54 (severe pain and worsening of heart

   condition); Kikumura, 461 F.3d at 1292-93 (severe pain, vomiting due to hyponatremia).

                        Subjective Component

          There is a genuine dispute of material facts, such that a reasonable jury could find

   the subjective component is also satisfied here.         The subjective component “lies

   ‘somewhere between the poles of negligence at the one end and purpose . . . at the other.’

   . . . The Supreme Court has analogized it to criminal recklessness, to the conscious

                                                7
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 8 of 20




   disregard of a ‘substantial risk of serious harm.’” Blackmon v. Sutton, 734 F.3d 1237,

   1244-45 (10th Cir. 2013) (quoting Farmer, 511 U.S. at 836). The inmate’s symptoms “are

   relevant to the subjective component of deliberate indifference. The question is: were the

   symptoms such that a prison employee knew the risk to the prisoner and chose (recklessly)

   to disregard it?” Martinez, 563 F.3d at 1089. Whether the defendant had the “requisite

   knowledge of a substantial risk is a question of fact subject to demonstration in the usual

   ways, including inference from circumstantial evidence.” Farmer, 511 U.S. at 842. The

   “factfinder may conclude that a prison official knew of a substantial risk from the very fact

   that the risk was obvious.” Id.

          Here, construed in plaintiff’s favor, the record evidence would support a finding that

   Jail detention and medical staff were deliberately indifferent to Ms. Young’s serious

   medical needs. Ms. Young’s condition worsened over the course of a week to the point that

   she was in respiratory distress, could not eat or drink, vomited for days, fell, was extremely

   weak, and was left in her cell after being incoherent and unresponsive to questions and

   directions. Despite days of reportedly vomiting blood, refusing medications, not eating or

   drinking, complaining of respiratory distress, falling, and being observed in an incoherent

   state, Ms. Young was not taken to a hospital for the emergency medical care she needed.

   Detention staff were concerned that something was obviously wrong with Ms. Young, but

   did not call for her to be transported to the hospital, and nursing staff also refused to call

   for emergency care. Her condition included objective symptoms from which a jury could

   infer that Jail staff were aware of an obvious substantial risk to Ms. Young’s health and



                                                 8
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 9 of 20




   life, but failed to take appropriate action to obtain necessary medical care to save her life.

   A jury could also reasonably find that the delay in seeking treatment caused her death.

          The Tenth Circuit has held that deliberate indifference may be found where an

   inmate is prevented “from receiving treatment” or is denied “access to medical personnel

   capable of evaluating the need for treatment.” Burke, 935 F.3d at 993 (quoting Sealock,

   218 F.3d at 1211). If the official delays or refuses to fulfill that gatekeeper role due to

   deliberate indifference, then he “may be liable for deliberate indifference.” Id. Thus,

   deliberate indifference has been found where inmates exhibited serious symptoms but

   officials took no action to treat them. Id.; Sealock, 218 F.3d at 1210-11 (deliberate

   indifference to severe chest pain by refusing to take inmate to hospital).

          There is evidence from which a factfinder may infer that Jail medical and detention

   staff were deliberately indifferent by observing critical symptoms that clearly called for

   emergency medical care, but they prevented Ms. Young from obtaining the emergency

   medical evaluation and treatment she needed. There is also evidence that, despite Ms.

   Young’s chronic health conditions and significant evidence of acute illness, Dr. Adusei

   never saw or examined Ms. Young until she was already dead, although there is evidence

   that he was aware of her deterioration and symptoms.2




   2
          Dr. Adusei argues that he cannot be liable because Ms. Young had not been
   diagnosed with a subdural hematoma. That argument is unpersuasive, because Ms.
   Young’s symptoms were objectively and obviously serious. In the face of obvious
   symptoms of a need for emergency medical care, and her request to go to the hospital after
   vomiting and being unable to eat or drink for days, Ms. Young was prevented from
   obtaining the emergency medical care, diagnosis, and treatment that she needed.
                                                 9
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 10 of 20




           In summary, there are factual issues precluding summary judgment, as the evidence

    would support a finding that medical and jail staff were deliberately indifferent to Ms.

    Young’s serious medical needs in this case.

           B.     Individual Liability of Stanley Glanz

           “[T]he three elements required to establish a successful § 1983 claim against a

    defendant based on his or her supervisory responsibilities [are]: (1) personal involvement[,]

    (2) causation, and (3) state of mind.” Schneider v. City of Grand Junction Police Dep’t,

    717 F.3d 760, 767 (10th Cir. 2013); see also Dodds v. Richardson, 614 F.3d 1185, 1199

    (10th Cir. 2010). The first element requires the plaintiff to “show an ‘affirmative link’

    between the supervisor and the constitutional violation.” Estate of Booker v. Gomez, 745

    F.3d 405, 435 (10th Cir. 2014) (quotations omitted). “The plaintiff can show such a link

    by establishing ‘the [supervisor] promulgated, created, implemented[,] or possessed

    responsibility for the continued operation of a policy,’ or ‘the establishment or utilization

    of an unconstitutional policy or custom’ . . . provided the policy or custom resulted in a

    violation of the plaintiff’s constitutional rights.” Burke v. Regalado, 935 F.3d 960, 997

    (10th Cir. 2019) (quoting Brown v. Montoya, 662 F.3d 1152, 1164 (10th Cir. 2011) and

    Dodds, 614 F.3d at 1199).

           Under the second element, there must be evidence that “the defendant’s alleged

    action(s) caused the constitutional violation by setting in motion a series of events that the

    defendant knew or reasonably should have known would cause others to deprive the

    plaintiff of her constitutional rights.” Burke, 935 F.3d at 997 (quoting Estate of Booker,

    745 F.3d at 435). With respect to the third element, “a plaintiff can ‘establish the requisite

                                                  10
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 11 of 20




    state of mind by showing that [a supervisor] ‘acted with deliberate indifference.’” Id.

    (quoting Perry v. Durborow, 892 F.3d 1116, 1122 (10th Cir. 2018)). “[A] local government

    policymaker is deliberately indifferent when he deliberately or consciously fails to act

    when presented with an obvious risk of constitutional harm which will almost inevitably

    result in constitutional injury of the type experienced by the plaintiff.” Id. at 998 (quoting

    Hollingsworth v. Hill, 110 F.3d 733, 745 (10th Cir. 1997)).

           Glanz asserts that he is entitled to qualified immunity and cannot be held under a

    supervisory liability theory because (1) he “had no personal contact with Young or direct

    and contemporaneous knowledge of her treatment” and (2) there was no underlying

    deliberate indifference. (Doc. 469 at 32-33). However, the evidence, construed in

    plaintiff’s favor, would support a finding that Sheriff Glanz received notice of significant

    failures of the medical care system at the Jail, but did not make discernible changes to

    alleviate the substantial risks to inmates like Ms. Young.

           Faced with an evidentiary record much like the summary judgment record in this

    case, the Tenth Circuit determined that “a reasonable jury could conclude that one or more

    of Sheriff Glanz’s subordinates violated [the decedent’s] constitutional rights” such that

    supervisory liability was proper if the plaintiff demonstrated that “(1) he maintained a

    policy or custom that (2) led to the underlying constitutional violation and (3) that he acted

    with deliberate indifference.” Burke, 935 F.3d at 999.

           Applying that standard, the Burke court determined that the evidence was sufficient

    to support the jury’s finding of Glanz’s supervisory liability. Id. The Circuit concluded

    that the evidence sufficiently “showed that Sheriff Glanz maintained a policy or custom of

                                                 11
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 12 of 20




    providing deficient medical care at the jail.”        Id.   The evidence supporting that

    determination included the Gondles Report and the 2007 and 2010 NCCHC reports, all of

    which are in the record here. Id. The Circuit determined that a “reasonable jury could find

    these deficiencies [in Jail medical care] resulted in [the decedent’s] death,” such that the

    causation element was also satisfied. Id. at 1000.

           Finally, the Burke court stated that “a reasonable jury could conclude Sheriff Glanz

    was deliberately indifferent to the risk that deficient medical care would result in a

    constitutional violation like the one [the decedent] suffered.” Id. The court noted evidence

    “that Sheriff Glanz neglected to remedy deficient medical care,” which included the

    NCCHC 2007 and 2010 audit reports and Ms. Gondles’s 2009 report. Id.

           The Burke court summarized its determination as to Glanz’s supervisory liability as

    follows:

           It was reasonable for the jury to find (1) Sheriff Glanz was responsible for
           “an unconstitutional policy or custom,” Dodds, 614 F.3d at 1199, of poor
           training, inadequate staffing, and lack of urgency surrounding jail medical
           care; (2) that this policy or conduct resulted in a violation of Mr. Williams’s
           right to adequate medical care under the Fourteenth Amendment; and (3)
           Sheriff Glanz acted with deliberate indifference toward the risk that the
           policy or conduct of providing inadequate medical care would result in an
           injury like Mr. Williams’s. Accordingly, the evidence was sufficient to
           support the jury’s verdict against Sheriff Glanz holding him liable for
           supervisory liability.

    Id. at 1001. For the reasons set forth above, a reasonable jury could find upon the summary

    judgment record that Glanz is liable under a supervisory liability theory. Accordingly,

    summary judgment is inappropriate as to that claim.




                                                 12
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 13 of 20




           Glanz’s qualified immunity argument is not premised upon the typical legal

    analysis, but is premised principally upon his factual claim that there was no underlying

    constitutional violation by a subordinate. In any event, the Court has previously conducted

    the qualified immunity / clearly established law analysis on nearly identical evidence that

    a jury could find constituted deliberate indifference by Sheriff Glanz to Jail detainees’

    serious medical needs. See Burke v. Glanz, 11-CV-720-JED, 2016 WL 3951364 at **25-

    26 (Jul. 20, 2016) (unpublished). That analysis is adopted here. Among other things,

    before Ms. Young suffered and ultimately died following a delay in emergency medical

    treatment, the law was clearly established that a Jail official like Mr. Glanz could be held

    liable for violating a pretrial detainee’s constitutional rights under the circumstances

    described above. See Estelle, 429 U.S. at 104-05 (prison officials who intentionally deny

    or delay inmate access to medical care violate the Eighth Amendment); Mata, 427 F.3d at

    751 (delay in medical care would violate the Eighth Amendment where the delay causes

    the inmate substantial harm); Dodds, 614 F.3d at 1199 (identifying bases for supervisory

    liability); Gonzales v. Martinez, 403 F.3d 1179, 1183 (10th Cir. 2005) (“an Eighth

    Amendment claimant need not show that a prison official acted or failed to act believing

    that harm actually would befall an inmate; it is enough that the official acted or failed to

    act despite his knowledge of a substantial risk of harm”) (quoting Farmer, 511 U.S. at 842).

           C.     The County’s Municipal Liability

           Plaintiff’s official capacity claim against Sheriff Regalado is an action against the

    entity of which he is an agent. “This is why the official capacity claim here is effectively

    a claim against Tulsa County and also why, when Sheriff Glanz left office in 2015, the

                                                13
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 14 of 20




    official capacity claim transferred to his successor, Sheriff Regalado.” Burke, 935 F.3d at

    998. Under Monell v. New York City Dep’t of Social Servs., 436 U.S. 658, 691 (1978), to

    survive Sheriff Regalado’s motion for summary judgment, the plaintiff must supply record

    evidence of the following: (1) the existence of a jail policy or custom by which Ms. Young

    was denied a constitutional right and (2) that the policy or custom was the moving force

    behind the constitutional deprivation (i.e. “whether there is a direct causal link between

    [the] policy or custom and the alleged constitutional deprivation”). See City of Canton v.

    Harris, 489 U.S. 378, 385 (1989); Monell, 436 U.S. at 694; Bryson v. City of Okla. City,

    627 F.3d 784, 788 (10th Cir. 2010) (citations omitted).

           Here, as in Burke v. Regalado, 935 F.3d at 995-999, the “elements of supervisory

    and municipal liability merge” because the plaintiff’s supervisory liability theory is

    predicated on Sheriff Glanz’s maintenance of a policy or custom that resulted in the

    constitutional violation, and that same policy or custom is a prerequisite for municipal

    liability. “Accordingly, the elements for supervisory and municipal liability are the same

    in this case.” Id. at 999. As noted, a reasonable jury could find upon the evidence that (1)

    Sheriff Glanz “maintained a policy or custom of insufficient medical resources and

    training, chronic delays in care, and indifference toward medical needs at the jail, and that

    he did so knowing of an urgent need for reform,” (2) the policy or custom resulted in the

    underlying violation of Ms. Young’s constitutional rights, and (3) Glanz’s maintenance of

    the policy was deliberately indifferent to serious medical needs of inmates. See id.

           The same evidence that would support those findings as to the supervisory liability

    claim against Glanz prevents summary judgment as to the official capacity claim against

                                                 14
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 15 of 20




    Sheriff Regalado. See id. at 999-1001. “Sheriff Glanz – then the Tulsa County official

    charged with managing the jail – furthered a ‘policy or custom’ . . . of deficient medical

    care at the jail characterized by inadequate training, understaffing, and chronic delays” and

    “[a] reasonable jury could find his continuous neglect of these problems ‘was the moving

    force behind the injury alleged.’” Id. (citations omitted). “And as explained above, Sheriff

    Glanz acted with deliberate indifference toward the risk that the policy or custom of

    providing inadequate medical care would result in an injury” like Ms. Young’s. See id. at

    1001.

            D.     State Constitutional Claims against Sheriff Regalado

            Plaintiff also asserts a claim for alleged violations of Ms. Young’s rights under the

    Oklahoma Constitution, Art. II, §§ 7 and 9. Those articles are the state’s counterparts to

    the Eighth and Fourteenth Amendments to the United States Constitution. The plaintiff

    asserts that the state constitutional claim is appropriate under Bosh v. Cherokee Cnty. Bldg.

    Auth., 305 P.3d 994 (Okla. 2013). In Bosh, the Oklahoma Supreme Court recognized a

    private right of action by a pretrial detainee for excessive force under Okla. Const. art. II,

    § 30.

            Bosh did not recognize the claim asserted by plaintiff in this case. See id. Moreover,

    since Bosh, the Oklahoma Supreme Court has continued to narrow its holding. See, e.g.,

    Perry v. City of Norman, 341 P. 3d 689, 692-93 (Okla. 2014); Barrios v. Haskell Cty. Pub.

    Fac. Auth’y, 432 P.3d 233 (Okla. 2018) (declining to extend Bosh to inmate denial of

    medical claims under the Oklahoma constitution and stating “even if not barred by

    sovereign immunity . . . it is doubtful that such claims would exist in the Oklahoma

                                                  15
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 16 of 20




    common law”). The federal courts in Oklahoma have also recently declined to extend Bosh

    to other constitutional claims. See Dodson v. Cty. Comm’rs of Mayes Cty., 18-CV-221-

    TCK-FHM, 2019 WL 2030122 (N.D. Okla. May 8, 2019); Burke v. Regalado, 18-CV-231-

    GKF-FHM, 2019 WL 1371144, *3 (Mar. 26, 2019); Snow v. Board of County

    Commissioners of the County of McClain, Civ-14-911-HE, 2014 WL 7335319, at *3 (W.D.

    Okla. Dec. 19, 2014); Payne v. Oklahoma, CIV-15-10-JHP, 2015 WL 5518879, at **3-4

    (E.D. Okla. Sept. 17, 2015).

           The federal courts typically decline to expand state law to an extent not addressed

    by the state’s highest court. See Schrock v. Wyeth, Inc., 727 F.3d 1273, 1284 (10th Cir.

    2013). As the Oklahoma Supreme Court noted in Barrios, “expanding tort remedies for

    constitutional violations is now a ‘disfavored judicial activity.’” Barrios, 432 P.3d at 240

    (quoting Ziglar v. Abbasi, __ U.S. __, 137 S. Ct. 1843 (2017)). Accordingly, plaintiff’s

    claim under the state constitution is subject to summary judgment.

           E.     CHC’s § 1983 Liability

           CHC argues that it cannot be held liable because there is no evidence that would

    support a finding that its medical staff was deliberately indifferent to Ms. Young’s serious

    medical needs. As noted above, the evidence construed in the plaintiff’s favor, would

    support a finding that medical staff were deliberately indifferent in refusing to obtain

    emergency medical care for Ms. Young after she exhibited obvious symptoms of a

    seriously deteriorating condition and need for emergency medical care.

           CHC further argues that it cannot be held liable under Monell because it did not

    make the policies for the Jail. The municipal liability principles in Monell v. New York City

                                                 16
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 17 of 20




    Dep’t of Social Servs., 436 U.S. 658, 691 (1978), extend to private companies that contract

    to provide services on behalf of governmental entities. See, e.g., Dubbs v. Head Start, Inc.,

    336 F.3d 1194, 1216 (10th Cir. 2003) (Monell extends to “private entities acting under

    color of state law”); Carr v. El Paso Cnty, Colo., 757 F. App’x 651, 655 (10th Cir. 2018)

    (unpublished).

           Under Monell, to survive summary judgment, plaintiff must supply record evidence

    of the following: (1) the existence of a CHC policy or custom by which the plaintiff was

    denied a constitutional right and (2) that the policy or custom was the moving force behind

    the constitutional deprivation (i.e. “whether there is a direct causal link between [the]

    policy or custom and the alleged constitutional deprivation”). See City of Canton v. Harris,

    489 U.S. 378, 385 (1989); Monell, 436 U.S. at 694; Bryson v. City of Okla. City, 627 F.3d

    784, 788 (10th Cir. 2010) (citations omitted).

           Plaintiff has presented sufficient evidence to demonstrate the existence of a fact

    issue preventing summary judgment on the Monell claim against CHC. Based on the

    record evidence, construed in plaintiff’s favor at this stage, a reasonable jury could find

    that, in the years prior to Ms. Young’s death in 2013, CHC maintained a policy and custom

    of failing to provide medical care in response to serious medical needs of Jail inmates,

    failing to provide proper training and supervision regarding emergent medical conditions,

    and continuing to adhere to a constitutionally deficient system of care for detainees with

    serious medical needs. In the three years before Ms. Young, died, there were systemic,

    repeated, and documented failures to deliver appropriate healthcare, which specifically

    included delay in seeking emergency medical care for inmates with symptoms warranting

                                                 17
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 18 of 20




    emergency treatment, resulting in deaths of other inmates under CHC’s care. CHC was

    also aware of other documented failures, which were cited in audits in 2009 and 2010 as

    including a failure to comply with mandatory health standards, understaffing of medical

    personnel, deficiencies in doctor coverage, a lack of health services oversight and

    supervision, failure to provide training, delays in delivery of health care, and improper

    documentation of health services. The evidence here would support a finding that CHC

    continued its failure to provide adequate medical care and failed to address documented

    deficiencies, which amounted to a custom that was the moving force behind the

    deliberately indifferent failure of medical staff to provide or obtain timely and appropriate

    treatment for Ms. Young. CHC’s Motion for Summary Judgment (Doc. 468) as to

    plaintiff’s § 1983 claim is thus denied.

           F.     State Law Claims against Dr. Adusei and CHC

           With respect to plaintiff’s state law negligence claims, Dr. Adusei and CHC argue

    that they are immune from liability under the Oklahoma Governmental Tort Claims Act

    (GTCA). The GTCA provides tort immunity to “the state, its political subdivisions, and all

    of their employees acting within the scope of their employment.” Okla. Stat. tit. 51, §

    152.1(A); see also Okla. Stat. tit. 51, § 163(C) (tort actions may not be brought against “an

    employee of the state or political subdivision acting within the scope of his employment”).

    The statute defines employees to include “licensed medical professionals under contract

    with city, county, or state entities who provide medical care to inmates or detainees in the

    custody or control of law enforcement agencies.” Okla. Stat. tit. 51, § 152(7)(b)(7).



                                                 18
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 19 of 20




           The Oklahoma Supreme Court has stated that, “[g]enerally speaking, the staff of a

    healthcare contractor at a jail are ‘employees’ who are entitled to tort immunity under the

    GTCA by virtue of sections 152(7)(b), 153(A), and 155(25).” Barrios v. Haskell Cty. Pub.

    Facilities Auth., 432 P.3d 233, 236 fn.5 (Okla. 2018). However, the court specifically noted

    that it had “not been asked whether Turn Key Health, LLC or its staff are ‘employees’

    under section 152(7)(b), but ha[d] assumed they are for purposes of answering the

    questions certified to [the Oklahoma Supreme Court].” Id. Based on that strong indicator,

    federal district judges in this state have recently extended the footnote in Barrios to

    corporate jail medical contractors and their employees, determining them to be entitled to

    immunity      on     state    claims     pursuant     to     the    GTCA.       See,     e.g.,

    Prince v. Turn Key Health Clinics, LLC, No. 18-CV-0282-CVE-JFJ, 2019 WL 238153, at

    *9 (N.D. Okla. Jan. 16, 2019) (unpublished); Burke v. Regalado, 18-CV-231-GKF-FHM,

    2019 WL 1371144, at *2–3 (N.D. Okla. Mar. 26, 2019) (unpublished); Wirtz v. Regalado,

    18-CV-599-GKF-FHM, 2020 WL 1016445 (N.D. Okla. Mar. 2, 2020) (unpublished).

           Based on the Supreme Court’s footnote in Barrios and the reasoning of other judges

    in this District, CHC and its employees are immune from plaintiff’s tort claims pursuant to

    the GTCA. Accordingly, Dr. Adusei and CHC are immune on plaintiff’s state law

    negligence claim, and those defendants are entitled to summary judgment on that claim.3



    3
           If this Court had disposed of plaintiff’s federal claims in favor of the defendants, it
    would be appropriate to decline to exercise supplemental jurisdiction over the state law
    claims pursuant to 28 U.S.C. § 1367(c). See Birdwell v. Glanz, 790 F. App’x 962 (10th Cir.
    2020) (unpublished). However, the federal claims have survived, and the undersigned has
    adopted the reasoned approach of colleagues in this District at this time.
                                                 19
Case 4:13-cv-00315-JED-JFJ Document 574 Filed in USDC ND/OK on 10/06/20 Page 20 of 20




    IV.    Conclusion

           The summary judgment motion (Doc. 469) of defendants Glanz and Regalado is

    denied as to the plaintiff’s § 1983 claims and is granted as to her claims under the

    Oklahoma constitution. The summary judgment motions of CHC and Dr. Adusei (Doc.

    466, 468) are denied as to the plaintiff’s § 1983 claims and are granted as to the state law

    negligence claims.

           SO ORDERED this 6th day of October, 2020.




                                                20
